Slip Op. OO- 132

JUIKIMEDFP

UNITED STATES COURT OF INTERNATIONAL TRADE

JANE A. RESTANI, JUDGE

POHANG IRON AND STEEL CO., LTD.,
POHANG COATED STEEL CO., LTD., AND
POHANG STEEL INDUSTRIES CO., LTD.,

Plaintiffs,
v.
Conso1. Court No.
THE UNITED STATES, : 98-04-0O906
and

NATIONAL STEEL CORPORATION; U.S. STEEL
GROUP - A UNIT OF USX CORPORATION;
INLAND STEEL INDUSTRIES, INC.;
BETHLEHEM STEEL CORPORATION; AND LTV
STEEL CO., INC.,

Defendant-Intervenors.

The court hereby affirms the second remand results of the
Department of Commerce. The remand results carry out the court’s
direction in Pohang Iron and Steel Co., Ltd. v. United States,
Slip op. 00-77 (CIT, July 6, 2000). The court ordered Commerce
to eliminate certain known double counting of imputed interest
expense in the U.S. indirect selling expense calculation for
cold-rolled and corrosion resistant steel products. This was
done. The court acknowledges that all double counting may not

have been eliminated, particularly because of the effects of non-

subject merchandise data. The risk of this, however, lies with
respondent, as it did not submit all information necessary to
resolve these issues definitively. The facts available
methodology employed adequately balances the goals of accuracy
and compulsion of response to governmental inquiries in this

S.I`Ea .

Jane A. Restani
JUDGE

Dated: New York, New York

/
This!} day of October, 2000.